
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.11


EMPLOYMENT AGREEMENT
OF
PETER SANTORI


        In consideration of the mutual covenants set forth herein and other good
and valuable consideration, the receipt and sufficiency of which the parties
acknowledge, INVESTOOLS INC., a corporation having an address of 13947 S.
Minuteman Drive, Draper, UT, 84020, (the "Company") and PETER SANTORI
("Executive") intending to be legally bound, hereby agree as follows:

        1.     EMPLOYMENT.    The Company agrees to employ Executive and
Executive hereby accepts such employment on an at-will basis pursuant to the
terms and conditions of this Agreement until terminated in accordance with
Section 5 of this Agreement. Executive represents that he shall not disclose to
the Company any confidential information obtained from a third party or
otherwise violate any confidentiality obligations Executive may have incurred
with a third party.

        2.     SERVICES.    During the term of this Agreement, Executive shall
be employed as "Senior Vice President and General Counsel/Chief Legal Officer"
for Thinkorswim Group, Inc. with job responsibilities related thereto. Executive
shall report to the Chief Executive Officer and shall devote his full time
efforts to the faithful performance of his duties on behalf of the Company.
Executive shall also perform such other duties, and may have job
responsibilities modified from time to time as may be requested by the Chief
Executive Officer, provided such duties are generally consistent with the level
of responsibility currently held by Executive. Executive's principal place of
performance of his duties during the term of this Agreement shall be the
corporate offices located at 600 W. Chicago Avenue, Chicago, IL. Executive shall
not engage in additional gainful employment of any kind or undertake any role or
position which would affect his ability to perform his responsibilities, whether
or not for compensation, with any person or entity during the term of this
Agreement without advance written approval of the Chief Executive Officer.

        3.     ADHERENCE TO COMPANY RULES.    Executive, at all times during the
term of this Agreement, shall strictly adhere to and obey all of the Company's
written rules, regulations and policies, including without limitation the
Investools Code of Business Ethics (attached hereto as Exhibit A), which will be
provided to Executive and are now in effect, or as subsequently adopted or
modified by the Company and provided to Executive which govern the operation of
the Company's business and the conduct of employees of the Company.

        4.     COMPENSATION.

        a.     Salary.    Executive shall receive an annual base salary of
$285,000.04 payable in bi-weekly gross amounts of $10,961.54, which amount shall
be subject to annual review by the Compensation Committee of the Company for
possible increases. Executive shall receive all compensation and reimbursements
pursuant to this Agreement in accordance with the customary payroll practices of
the Company with respect to time and manner of payment.

        b.     Relocation Allowance.    Executive shall be entitled, without
limitation, to a relocation allowance of $40,000.00 to cover all relocation
related expenses in accordance with Company Policy.

        c.     Benefits.    On the first day of the month following Executive's
start date, Executive shall be entitled to participate in the Executive benefit
plans provided by the Company for all Executives generally, subject to the terms
and conditions of the applicable plan. Additionally, Executive shall be entitled
to additional travel insurance (Accidental Life & Dismemberment). The Company
shall be entitled to change, amend or terminate such plans from time to time in
its sole discretion.

1

--------------------------------------------------------------------------------



        d.     Paid Time Off.    During the term of this Agreement, Executive
shall be entitled to five (5) weeks paid personal time (PTO) off per year, not
to exceed 200 accrued hours, which shall accrue at a rate of 6.1538 hours per
bi-weekly pay period. Executive shall take his PTO time in accordance with
Company policies and procedures.

        e.     Expenses.    Subject to the Company's standard policies and
procedures with respect to expense reimbursement as applied to its executive
employees generally, the Company shall reimburse Executive for, or pay on behalf
of Executive, reasonable and appropriate expenses incurred by Executive for
business related purposes, including, but not limited to, dues and fees to
approved industry and professional organizations, as well as meetings of such
organizations.

        f.      Discretionary Bonus.    For the calendar year 2008, Executive
shall be entitled to a guaranteed, non-prorated annual bonus at least equal to
30% of Executive's base salary (the "Target Bonus"). For each calendar year
subsequent to 2008, beginning with January 1, 2009, the Target Bonus and the
annual bonus associated with the Target Bonus shall be reviewed annually by the
Compensation Committee to ascertain whether, in the sole judgment of the
reviewing committee, the Target Bonus and the annual bonus associated with the
Target Bonus should be increased.

        g.     Stock Options.    Executive shall be entitled to receive 15,000
options with an exercise price equal to the stock's closing bid price on the
date the option is approved by the Compensation Committee of the Board of
Directors, or your hire date, whichever is later. The option is subject to
approval by the Compensation Committee and all option terms will be set forth in
our standard stock option agreement. Executive shall be eligible to receive
future additional stock option grants, as determined by the Compensation
Committee, in its sole discretion. The applicable stock option agreement and
plan shall govern all other terms and conditions of Executive's options.

        h.     Restricted Shares.    Executive shall be entitled to receive
15,000 shares of restricted stock of Investools Common Stock ("Restricted
Stock"), subject to the approval by the Compensation Committee, and all terms
will be set forth in our standard Restricted Stock Agreement. Executive shall be
eligible to receive future additional Restricted Shares, as determined by the
Compensation Committee, in its sole discretion.

        i.      Retirement Plan.    On the first day of the month following
90 days after Executive's start date, Executive shall be entitled to participate
in the Company's 401(k) retirement plan provided by the Company for all
employees generally, subject to the terms and conditions of the applicable plan.
The Company shall be entitled to change, amend or terminate such plan from time
to time in its sole discretion.

        j.      Other.    Subject to applicable law, Executive and, to the
extent applicable, Executive's family, dependents and beneficiaries, shall be
allowed to participate in all benefits, plans and programs, including
improvements or modifications of the same, which are now, or may hereafter be,
available to executive employees of the Company generally; provided, however,
that Executive and Executive's family shall continue to participate in such
health plan under which Executive is currently covered. Such benefits, plans and
programs may include, without limitation, a profit sharing plan, a thrift plan,
a health insurance or health care plan, life insurance, disability insurance or
a pension plan. The Company shall not, however, by reason of this Section be
obligated to institute, maintain, or refrain from changing, amending or
discontinuing, any such benefit plan or program, so long as such changes are
similarly applicable to executive employees of the Company generally.

2

--------------------------------------------------------------------------------



        5.     TERMINATION.    The Company or Executive may terminate this
Agreement and Executive's employment as provided below:

        a.     Termination by the Company for Cause.    The Company shall have
the right to immediately terminate Executive's employment at any time for any of
the following reasons (each of which is referred to herein as "Cause") by giving
Executive written notice of the effective date of termination (which effective
date may be the date of such notice):

          (i)  willful and material breach by Executive of any provision of this
Agreement;

         (ii)  any act by Executive of fraud or dishonesty including, but not
limited to, stealing or falsification of Company records, with respect to any
aspect of the Company's business;

        (iii)  failure by Executive to follow the lawful instructions or
directions from the Chief Executive Officer of the Company;

        (iv)  failure by Executive to perform in any manner under this Agreement
after being given reasonable notice of such failure by the Company, along with
an explanation of such failure of performance;

         (v)  misappropriation of Company funds or of any corporate opportunity;

        (vi)  conviction of Executive of a felony, or of a crime that the
Company, in its sole discretion, determines involves a subject matter which may
reflect negatively on the Company's reputation or business (or a plea of nolo
contendere thereto);

       (vii)  acts by Executive attempting to secure or securing any personal
profit not fully disclosed to and approved by the Chief Executive Officer and/or
the Board of Directors ("Board") of the Company in connection with any
transaction entered into on behalf of the Company;

      (viii)  gross, willful or wanton negligence, misconduct, or conduct which
constitutes a breach of any fiduciary duty or duty of loyalty owed to the
Company by Executive;

        (ix)  material violation of any lawful Company policy, rule, regulation
or directive;

         (x)  conduct on the part of Executive, even if not in connection with
the performance of his duties contemplated under this Agreement, that could
result in serious prejudice to the interests of the Company, as determined by
the Company in its sole discretion, and Executive fails to cease such conduct
immediately upon receipt of notice to cease such conduct;

        (xi)  acceptance by Executive of employment with another employer; or

       (xii)  violation of material federal or state securities laws as
determined in the sole discretion of the Company.

        If the Company terminates Executive's employment for any of the reasons
set forth above, the Company shall have no further obligations to Executive
hereunder from and after the effective date of termination and shall have all
other rights and remedies available under this or any other agreement and at law
or in equity and Executive receives nothing else.

        b.     Termination by the Company Without Cause.    The Company shall
have the right to terminate Executive without Cause for any reason by providing
thirty (30) days' written notice to Executive. If the Company terminates
Executive without Cause by providing thirty (30) days' notice, the Company shall
pay Executive through the date of termination and, subject to the limitations
set forth below, the Company shall provide Executive with severance compensation
in an amount equal to the greater of (i) six (6) month's base salary (based on
Executive's annual salary on the date of termination), less applicable taxes or
(ii) the severance pay to which

3

--------------------------------------------------------------------------------



Executive would be entitled under a severance pay plan, if any, in effect at the
time of Executive's termination without Cause. Such severance compensation shall
be paid in bi-weekly installments ("Installment Severance Payments") over the
following six (6) months (referred to herein as the "Severance Period") in
accordance with the Company's normal payroll practices and schedule. Executive
shall also be entitled to the full vesting of all options and restricted shares
granted to the termination date, subject to the terms and conditions of the
applicable plan and agreement. All other provisions of the Stock Options
Agreement and Restrictive Stock Award Agreement will remain in force. In the
event Executive is in violation of Sections 7, 8, 9, 10 or 12 of this Agreement
at any time during the Severance Period, the Company shall be entitled to
immediately cease the payment of the Installment Severance Payments, the
Company's severance obligation shall terminate and expire, and the Company shall
have no further obligations hereunder from and after the date of such other
employment or violation and shall have all other rights and remedies available
under this Agreement or any other agreement and at law or in equity.

        c.     Voluntary Termination by Executive.    In the event that
Executive's employment with the Company is voluntarily terminated by Executive
for any reason, the Company shall have no further obligations hereunder from and
after the date of such termination and shall have all other rights and remedies
available under this Agreement or any other agreement and at law or in equity.

        d.     Termination Upon Death.    In the event that Executive shall die
during his employment by the Company, the Company shall pay to Executive's
estate any compensation due that would otherwise have been payable through the
date of death.

        e.     Termination Upon Disability.    In the event that Executive shall
become disabled during his employment by the Company, Executive's employment
hereunder shall terminate and the Company shall provide Executive with severance
payments equal to three (3) months' salary (based on Executive's monthly salary
on the date of termination), less applicable taxes. Such severance payments
shall be paid bi-weekly over a period of three months in accordance with the
Company's normal payroll practices and schedule. For purposes of this Agreement,
Executive shall become "disabled" if he shall become, because of illness or
incapacity, unable to perform the essential functions of his job under this
Agreement with or without reasonable accommodation for a continuous period of
one hundred and eighty (180) days during the term of this Agreement.

        6.     CHANGE OF CONTROL.

        a.     For purposes of this Agreement, a "Change in Control" of the
Company shall be deemed to have occurred at such time as:

          (i)  The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person"), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (A) the then outstanding shares of common stock of the Company or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
the following acquisitions shall not constitute a Change of Control under this
subsection (i): (x) any acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege), (y) any
acquisition by the Company, or (z) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company; or

         (ii)  Individuals who, as of the effective date hereof constitute the
Board of Directors (the "Incumbent Board"), cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the effective date hereof whose election, or
nomination for election by the Company's stockholders, was

4

--------------------------------------------------------------------------------






approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

        (iii)  Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company.

        b.     Benefits Upon Change in Control.

        Severance Benefits.    If: (1)(i) a Change of Control (as defined
herein) occurs within the first two (2) years of the Executive's employment
pursuant to this Agreement and (ii) the Company or its successor terminates
Executive's employment; or (2) the Executive tenders his resignation within
180 days following a Change of Control, Executive shall be entitled to receive a
cash severance benefit in an amount equal to twelve (12) month's base salary
(based on Executive's annual salary on the date of the Change of Control), less
applicable taxes (the "Change of Control Severance Period"). Such amount shall
be paid in bi-weekly installments in accordance with the Company's normal
payroll practices and schedule. Executive shall also be entitled to the full
vesting of all options and restricted shares granted to the termination date,
subject to the terms and conditions of the applicable plan and agreement. All
other provisions of the Stock Options Agreement and Restrictive Stock Award
Agreement will remain in force. Provided however, the Company shall have no
obligation to provide Executive with any severance compensation or options
vesting under this Section 6 if Executive is in breach or violation of any of
the covenants contained in Sections 7, 8, 9, 10 or 12, during the time period in
which the Company is making the severance payments.

        c.     No Mitigation or Offset.    Executive shall not be required to
mitigate the amount of any payment provided for in this Section 6 of this
Agreement by seeking other employment or otherwise. The Company shall not be
entitled to set off or reduce any severance payments owed to Executive under
this Section 6 by the amount of earnings or benefits received by Executive in
future employment.

        7.     NONDISCLOSURE.    During the term of this Agreement, the Company
agrees and promises to provide, and Executive will acquire, knowledge with
respect to the Company's business operations, including, by way of illustration,
the Company's Work Product (as defined below), trade secrets, processes,
methodologies and methods for analyzing and investing in the stock market,
software, databases, and other technical information, business information,
customer lists and information, customer preferences, promotional and marketing
materials, marketing plans and strategies, business planning, financial, and
costing information related thereto, regardless of the form or media containing
such information, and confidential information relating to the Company's
policies and Executives (all of such information herein referred to as the
"Confidential Information"). The protection of the Confidential Information
against unauthorized disclosure or use is of critical importance to the Company.
Executive agrees that Executive will not, during his employment, divulge to any
person, directly or indirectly, except to the Company or its officers and agents
(including Company attorneys or accountants) or as reasonably required in
connection with Executive's duties on behalf of the Company, or use, except on
behalf of the Company, any Confidential Information acquired by Executive during
his employment. Executive agrees that his confidentiality obligation applies to
all Confidential Information he has received, learned or accessed, no matter
when he accessed, learned or received such information. Executive further agrees
that Executive will not, at any time after his employment

5

--------------------------------------------------------------------------------



has ended (for whatever reason), use or divulge to any person directly or
indirectly any Confidential Information, or use any Confidential Information in
any subsequent employment or business of any nature; provided however that
Executive shall not be liable for disclosure or use of any Confidential
Information:

          (i)  if it was disclosed after written approval of the Company; or

         (ii)  the Confidential Information is required to be disclosed under
applicable law or regulation.

        If Executive is subpoenaed, or is otherwise required by law to testify
concerning Confidential Information, Executive agrees to immediately notify
Company upon receipt of a subpoena, or upon belief that such testimony shall be
required. Executive shall not copy or remove from the Company's places of
business any of the of the Company's documents, materials or items containing
Confidential Information except with the express written permission of the
Company or in the normal course of employment.

        8.     NON-INTERFERENCE OR SOLICITATION.    Executive agrees that during
the term of this Agreement, and for a period of twelve (12) months following the
termination of his employment (for whatever reason), that Executive shall not
knowingly, directly or indirectly, induce, solicit, or attempt to persuade,
directly or indirectly, (1) any former, current or future Executive, agent,
contractor, manager, consultant, director or other participant in the Company,
or (2) any person who has purchased a program or product of the Company during
the term of this Agreement, or (3) any person or entity who has collaborated or
was affiliated with the Company during the term of this Agreement, (all the
foregoing three groups being collectively referred to herein as "Participant")
to enter into any business relationship with Executive, except for the benefit
of the Company, or any business organization in which Executive is involved or
which is in competition with the Restricted Business. In addition, during the
term of this Agreement and for a period of twelve (12) months following the
termination of his employment (for whatever reason), Executive shall not
(1) directly or indirectly contact any person or entity having a Relationship
(as defined below) with the Company or disclosed by the Company to Executive for
the purpose of taking advantage of a business opportunity to the detriment of
the Company, (2) otherwise circumvent a Relationship with the Company or, to the
detriment of the Company, establish a Relationship with a party with whom the
Company has a Relationship, or (3) seek to establish any rights, including but
not limited to intellectual property rights, anywhere in the world in conflict
with any intellectual property rights related to Work Product.

        For purposes of this Agreement, the term "Restricted Business" shall
mean the area of business dealing with providing telemarketing, and seminar
products, workshops, and self-study programs, all relating to stocks and stock
market investing information and analysis, as well as any other area of business
in which the Company is engaged; however, the term shall not mean the practice
of securities law at a law firm, government agency, regulatory body,
self-regulatory organization, registered investment advisor, registered
investment company or private investment fund. For purposes of this Agreement,
"directly or indirectly" means as a paid or unpaid director, officer, agent,
representative, manager, employee of, or consultant to any enterprise, or acting
as a proprietor of an enterprise, or holding any direct or indirect
participating role in any enterprise as an owner, partner, limited partner,
member, manager, joint venturer, shareholder or creditor. For purposes of this
Agreement, the term "Relationship" shall mean a business arrangement,
transaction, contract, understanding or other business relationship. The
foregoing prohibition against soliciting Participants shall include Executive
agreeing to enter into any such prohibited relationship, even if Participant
made the initial contact regarding such relationship.

        9.     NON-COMPETITION.    In consideration of the numerous mutual
promises and agreements contained in this Agreement between the Company and
Executive, including, without limitation, those involving, employment,
compensation, and Confidential Information, and in order to protect the

6

--------------------------------------------------------------------------------




Company's Confidential Information and other legitimate business interests and
to reduce the likelihood of irreparable damage which would occur in the event
such information is provided to or used by a competitor of the Company,
Executive agrees that during his employment and for an additional period of
twelve (12) months immediately following the termination of his employment (for
whatever reason) (the "Noncompetition Term"), he shall not directly or
indirectly enter into or attempt to enter into the Restricted Business in the
United States or Canada.

        Executive hereby acknowledges that the geographic boundaries, scope of
prohibited activities and the time duration of the provisions of this Section 9
are reasonable and are no broader than are necessary to protect the legitimate
business interests of the Company. This noncompetition provision shall survive
the termination of Executive's employment (for any reason) and can only be
revoked or modified by a writing signed by the parties which specifically states
an intent to revoke or modify this provision. Executive acknowledges that the
Company would not employ him or provide him with access to its Confidential
Information but for his covenants or promises contained in this Section.

        The Company and Executive agree and stipulate that the agreements and
covenants not to compete contained in this Section 9 hereof are fair and
reasonable in light of all of the facts and circumstances of the relationship
between Executive and the Company; however, Executive and the Company are aware
that in certain circumstances courts have refused to enforce certain terms of
agreements not to compete. Therefore, in furtherance of, and not in derogation
of the provisions of this Section 9, the Company and Executive agree that in the
event a court should decline to enforce any terms of any of the provisions of
this Section 9, that Section 9 shall be deemed to be modified or reformed to
restrict Executive's competition with the Company to the maximum extent, as to
time, geography and business scope, which the court shall find enforceable;
provided, however, in no event shall the provisions of this Section 9 be deemed
to be more restrictive to Executive than those contained herein.

        10.   WORK PRODUCT.    For purposes of this Section 10, "Work Product"
shall mean all intellectual property rights, including all trade secrets, U.S.
and international copyrights, trademarks, trade names, patentable inventions,
discoveries and other intellectual property rights in any programming, design,
documentation, technology, or other work product that is created in connection
with Executive's work. In addition, all rights in any preexisting programming,
design, documentation, technology, or other Work Product provided to the Company
during Executive's employment shall automatically become part of the Work
Product hereunder, whether or not it arises specifically out of Executive's
"Work." For purposes of this Agreement, "Work" shall mean (1) any direct
assignments and required performance by or for the Company, and (2) any other
productive output that relates to the business of the Company and is produced
during the course of Executive's employment or engagement by the Company. For
this purpose, Work may be considered present even after normal working hours,
away from the Company's premises, on an unsupervised basis, alone or with
others. Unless otherwise approved in writing by the Chief Executive Officer of
the Company, this Agreement shall apply to all Work Product created in
connection with all Work conducted before or after the date of this Agreement.

        The Company shall own all rights in the Work Product. To this end, all
Work Product shall be considered work made for hire for the Company. If any of
the Work Product may not, by operation of law or agreement, be considered Work
made by Executive for hire for the Company (or if ownership of all rights
therein do not otherwise vest exclusively in the Company immediately), Executive
agrees to assign, and upon creation thereof does hereby automatically assign,
without further consideration, the ownership thereof to the Company. Executive
hereby irrevocably relinquishes for the benefit of the Company and its assigns
any moral rights in the Work Product recognized by applicable law. The Company
shall have the right to obtain and hold, in whatever name or capacity it
selects, copyrights, registrations, and any other protection available in the
Work Product.

7

--------------------------------------------------------------------------------



        Executive agrees to perform upon the request of the Company, during or
after Executive's Work or employment, such further acts as may be necessary or
desirable to transfer, perfect, and defend the Company's ownership of the Work
Product, including by (1) executing, acknowledging, and delivering any requested
affidavits and documents of assignment and conveyance, (2) obtaining and/or
aiding in the enforcement of copyrights, trade secrets, and (if applicable)
patents with respect to the Work Product in any countries, and (3) providing
testimony in connection with any proceeding affecting the rights of the Company
in any Work Product.

        Executive also agrees to develop all Work Product in a manner that
avoids even the appearance of infringement of any third party's intellectual
property rights.

        11.   NO EXCLUSIONS.    Executive hereby represents that Executive has
not heretofore created any Work Product or prepared any work, which is the
subject of any Work Product, that Executive wishes to exclude from the
provisions of Section 10 above.

        12.   RETURN OF DOCUMENTS.    Executive agrees that if Executive's
relationship with the Company is terminated (for whatever reason), Executive
shall not take with Executive, but will leave with the Company, all Work
Product, Confidential Information, records, files, memoranda, reports, price
lists, customer lists, supplier lists, financial information, documents and
other information, in whatever form (including on computer disk), and any copies
thereof, or if such items are not on the premises of the Company, Executive
agrees to return such items immediately upon Executive's termination. Executive
acknowledges that all such items are and remain the property of the Company.

        13.   INJUNCTIVE RELIEF.    Executive acknowledges that breach of any of
the agreements contained herein, including, without limitation, the
confidentiality, nonsolicitation and noncompetition covenants specified in
Sections 7, 8 and 9, will give rise to irreparable injury to the Company,
inadequately compensable in damages. Accordingly, Executive agrees that the
Company shall be entitled to injunctive relief to prevent or cure breaches or
threatened breaches of the provisions of this Agreement and to enforce specific
performance of the terms and provisions hereof in any court of competent
jurisdiction, in addition to any other legal or equitable remedies which may be
available. Executive further acknowledges and agrees that the enforcement of a
remedy hereunder by way of injunction shall not prevent Executive from earning a
reasonable livelihood. Executive further acknowledges and agrees that the
covenants contained herein are necessary for the protection of the Company's
legitimate business interests and Confidential Information and are reasonable in
scope and content.

        14.   SEVERABILITY AND REFORMATION.    If any provision of this
Agreement is held to be illegal, invalid or unenforceable under any present or
future law, and if the rights or obligations of Executive or the Company under
this Agreement would not be materially and adversely affected thereby, such
provision shall be fully severable, and this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part thereof, the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom, and in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Agreement a legal, valid and enforceable
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible, and the Company and Executive hereby request the
court to whom disputes relating to this Agreement are submitted to reform the
otherwise unenforceable covenant in accordance with this Section 14.

        15.   HEADINGS, GENDER, ETC.    The headings used in this Agreement have
been inserted for convenience and do not constitute matter to be construed or
interpreted in connection with this Agreement. Unless the context of this
Agreement otherwise requires, (i) words of any gender shall be deemed to include
each other gender; (ii) words using the singular or plural number shall also
include

8

--------------------------------------------------------------------------------




the plural or singular number, respectively; and (iii) the terms "hereof,"
"herein," "hereby," "hereto," and derivative or similar words shall refer to
this entire Agreement.

        16.   GOVERNING LAW.    THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY PRINCIPLE OF CONFLICT OF LAWS THAT WOULD REQUIRE THE APPLICATION OF THE LAW
OF ANY OTHER JURISDICTION.

        17.   VENUE.    The venue for any dispute arising out of this Agreement
or Executive's employment with the Company shall be any state or federal court
of competent jurisdiction in the State of New York.

        18.   SURVIVAL.    Executive's termination from employment and/or the
termination of this Agreement, for whatever reason, shall not reduce or
terminate Executive's covenants and agreements set forth herein and all such
covenants, including those contained in Sections 7, 8, 9, 10, & 12 shall survive
the termination of this Agreement.

        19.   NOTICES.    Any notice necessary under this Agreement shall be in
writing and shall be considered delivered three days after mailing if sent
certified mail, return receipt requested, or when received, if sent by telecopy,
prepaid courier, express mail or personal delivery to the following addresses:

If to the Company:    Investools Inc.
 
 


--------------------------------------------------------------------------------

 
 
     

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

     
If to Executive:    

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

     

        20.   ENTIRE AGREEMENT.    This Agreement contains the entire
understanding and agreement between the parties, and supersedes any other
agreement between Executive and the Company, whether oral or in writing, with
respect to the subject matter hereof. This Agreement may only be modified
pursuant to Section 24.

        21.   NO WAIVER.    The forebearance or failure of one of the parties
hereto to insist upon strict compliance by the other with any provisions of this
Agreement, whether continuing or not, shall not be construed as a waiver of any
rights or privileges hereunder. No waiver of any right or privilege of a party
arising from any default or failure hereunder of performance by the other shall
affect such party's rights or privileges in the event of a further default or
failure of performance.

        22.   ASSIGNMENT.    This Agreement is personal to Executive and may not
be assigned in any way by Executive without the prior written consent of the
Company. This Agreement shall be assignable or delegable by the Company. The
rights and obligations under this Agreement shall inure to the benefit of and
shall be binding upon the heirs, legatees, administrators and personal
representatives of Executive and upon the successors, representatives and
assigns of the Company.

        23.   BINDING EFFECT.    This Agreement shall be binding on and inure to
the benefit of the parties and their respective permitted successors and
assigns.

        24.   MODIFICATION.    This Agreement may be modified only by a written
agreement signed by both parties. Any such written modification may only be
signed by the President or Chief Executive Officer of the Company.

        25.   COUNTERPARTS.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original instrument, and
all of which together shall constitute one and the same Agreement.

9

--------------------------------------------------------------------------------



        26.   EXECUTIVE ACKNOWLEDGEMENT.    Executive acknowledges that he has
had the opportunity to consult legal counsel in regard to this Agreement, that
he has read and understands this Agreement, that he is fully aware of its legal
effect, and that he has entered into it freely and voluntarily and based on his
own judgment and not on any representations or promises other than those
contained in this Agreement.

        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the day and year first above written.

/s/ PETER SANTORI


--------------------------------------------------------------------------------

PETER SANTORI                   Date:   5/19/2008


--------------------------------------------------------------------------------

                      INVESTOOLS INC.                   By
  /s/ LEE BARBA


--------------------------------------------------------------------------------

LEE BARBA
CEO                   Date:   5/19/2008


--------------------------------------------------------------------------------

       

10

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT OF PETER SANTORI
